


Exhibit 10.8


Non-Qualified
XX/XX/20XX


CDK GLOBAL, INC. 2014 OMNIBUS AWARD PLAN
STOCK OPTION GRANT AGREEMENT
(Non-Employee Director)


CDK GLOBAL, INC. (the “Company”), pursuant to the 2014 Omnibus Award Plan (the
“Plan”), hereby irrevocably grants to FirstName LastName (the “Participant”), on
XXXX XX, 20__ the right and option to purchase XXXX shares of the Common Stock,
par value $0.01 per share, of the Company subject to the restrictions, terms and
conditions herein.
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it would be in the best interests of the Company and its stockholders to grant
the award of options provided for herein to the Participant, on the terms and
conditions described in this Stock Option Grant Agreement (this “Agreement”).
NOW, THEREFORE, for and in consideration of the promises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, for themselves, and their permitted successors and assigns,
hereby agree as follows:
1.
The option herein granted shall become exercisable in whole or in part as
follows:



(a)
Exercisable in its entirety on the second anniversary of the grant date;



(b)
Exercisable in its entirety (i) upon the death of the Participant, or (ii) in
the event of total and permanent disability of the Participant; and



(c)
Exercisable in its entirety immediately prior to the consummation of the Change
in Control.



(d)
No portion of the option shall become exercisable following the cessation of the
Participant’s membership on the Board.





2.
The unexercised portion of the option herein granted shall automatically and
without notice terminate and become null and void at the time of the earliest of
the following to occur:

    
(a)
the expiration of ten years from the date on which the option was granted;



(b)
the expiration of 60 days from the date the Participant ceases to be a member of
the Board; provided, however, that



(i)
if the Participant ceases to be a member of the Board because of total and
permanent disability, the provisions of sub-paragraph (c) shall apply,



(ii)
if the Participant shall die while a member of the Board or during the 60-day
period following the date the Participant ceases to be a member of the Board,
the provisions of sub-paragraph (d) below shall apply, and



(iii)
if the Participant shall retire from the Board, and satisfy the Accelerated
Vesting Criteria at the time of such retirement, the provisions of sub-paragraph
(e) below shall apply;



(c)
if Section 2(b)(i) applies, (i) if the Participant satisfied the Accelerated
Vesting Criteria at the time of Participant’s total and permanent disability,
the expiration of 36 months after the date the Participant ceases to be a member
of the Board because of total and permanent disability, or (ii) if the
Participant did not satisfy the Accelerated Vesting Criteria at the time of
Participant’s total and permanent disability, the expiration of 12 months after
the date the Participant ceases to be a member of the Board because of total and
permanent disability; provided, however, that if the Participant shall die
during the 36-month period specified in clause (i) of this Section 2(c) or the
12-month period specified in clause (ii) of this Section 2(c), as applicable,
then the unexercised portion shall become null and void upon the expiration of
12 months after death of the Participant;






--------------------------------------------------------------------------------




(d)
if Section 2(b)(ii) applies, (i) if the Participant satisfied the Accelerated
Vesting Criteria at the time of death, the expiration of 36 months after death
of the Participant, or (ii) if the Participant did not satisfy the Accelerated
Vesting Criteria at the time of death, the expiration of 12 months after death
of the Participant; and

    
(e)
if Section 2(b)(iii) applies, the expiration of 36 months after the retirement
of the Participant from the Board; provided, however, that if such Participant
shall die during the 36 month period following the date of such Participant’s
retirement, then the unexercised portion shall become null and void on the later
of (i) the expiration of 36 months after the retirement of the Participant, or
(ii) 12 months after death of the Participant.

    
3.
Notwithstanding the foregoing, in the event that any unexercised portion of the
option herein granted would terminate and become null and void in accordance
with Section 2 and the Fair Market Value of the unexercised portion of the
option herein granted exceeds the full price for each of the shares purchased
pursuant to such option, the then-vested portion of the option herein granted
shall be deemed to be automatically exercised by the Participant on such last
trading day by means of a net exercise without any action by the Participant.
Upon such automatic exercise, the Company shall deliver to the Participant the
number of shares of Common Stock for which the option was deemed exercised less
the number of shares of Common Stock having a Fair Market Value, as of such
date, sufficient to (1) pay the full price for each of the shares of Common
Stock purchased pursuant to the option herein granted and (2) satisfy all
applicable required tax withholding obligations. Any fractional share shall be
settled in cash. For the avoidance of doubt, and notwithstanding any provision
(or interpretation) of Section 2 to the contrary, the unexercised portion of the
option herein granted shall automatically and without notice terminate and
become null and void upon the expiration of ten years from the date of this
Agreement.



4.
The full price for each of the shares purchased pursuant to the option herein
granted shall be $XX.XX.



5.
Full payment for shares purchased by the Participant shall be made at the time
of the exercise of the option in whole or in part. No shares shall be issued
until full payment therefore has been made, and the Participant shall have none
of the rights of a shareholder with respect to any shares subject to this option
until such shares shall have been issued.



6.
No option granted hereunder may be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by a Participant other than by will or by
the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate.



7.
In the event of one or more stock splits, stock dividends, stock changes,
reclassifications, recapitalizations or combinations of shares prior to complete
exercise of the option herein granted that change the character or number of the
shares subject to the option, this option to the extent that it shall not have
been exercised, shall entitle the Participant or the Participant’s executors or
administrators to receive in substitution such number and kind of shares as he,
she or they would have been entitled to receive if the Participant or the
Participant’s executors or administrators had actually owned the shares subject
to this option at the time of the occurrence of such change; provided,
however that if the change is of such nature that the Participant or the
Participant’s executors or administrators, upon exercise of the option, would
receive property other than shares of stock, then the Board shall adjust the
option so that he, she or they shall acquire only shares of stock upon exercise,
making such adjustment in the number and kind of shares to be received as the
Board shall, in its sole judgment, deem equitable; provided, further, that the
foregoing shall not limit the Company’s ability to otherwise adjust the option
in a manner consistent with Section 12 of the Plan.



8.
As used herein, the term “Accelerated Vesting Criteria” means being a member of
the Board for at least ten years.



9.
Notwithstanding anything to the contrary contained herein, the option granted
hereunder may be terminated and become null and void without consideration if
the Participant, as determined by the Committee in its sole discretion (i)
engages in an activity that is in conflict with or adverse to the interests of
the Company or any Affiliate, including but not limited to fraud or conduct
contributing to any financial restatements or irregularities, or (ii) without
the consent of the Company, while providing services to the Company or any
Affiliate or after termination of such service, violates a non-competition,
non-solicitation or non-disclosure covenant or agreement between the Participant
and the Company or any Affiliate. If the Participant engages in any activity
referred to in the preceding sentence, the Participant shall, at the sole
discretion of the Committee, forfeit any gain realized in respect of the option
granted hereunder (which gain shall be deemed to be an amount equal to the
difference between the price for shares set forth in Section 4 above and the
Fair Market Value (as defined in the Plan), on the applicable exercise date, of
the shares of Common Stock of the Company delivered to the Participant), and
repay such gain to the Company.




2

--------------------------------------------------------------------------------




10.
The provisions of the Plan are hereby incorporated herein by reference. Except
as otherwise expressly set forth herein, this Agreement shall be construed in
accordance with the provisions of the Plan, and any capitalized terms not
otherwise defined in this Agreement shall have the definitions set forth in the
Plan.



11.
Any right of the Company contained in this Agreement may be waived in writing by
the Committee. No waiver of any right hereunder by any party shall operate as a
waiver of any other right, or as a waiver of the same right with respect to any
subsequent occasion for its exercise, or as a waiver of any right to damages. No
waiver by any party of any breach of this Agreement shall be held to constitute
a waiver of any other breach or a waiver of the continuation of the same breach.



12.
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
and each other provision of this Agreement shall be severable and enforceable to
the extent permitted by law.



13.
The terms of this Agreement shall be binding upon and inure to the benefit of
the Company, its successors and assigns, the Participant and the beneficiaries,
executors, administrators, heirs and successors of the Participant.



14.
This Agreement and the Plan contain the entire agreement and understanding of
the parties hereto with respect to the subject matter contained herein and
supersede all prior communications, representations and negotiations in respect
thereto. No change, modification or waiver of any provision of this Agreement
shall be valid unless the same be in writing and signed by the parties hereto,
except for any changes permitted without consent of the Participant under the
Plan.



15.
This Agreement shall be construed and interpreted in accordance with the laws of
the State of Delaware without regard to principles of conflicts of law thereof,
or principles of conflicts of laws of any other jurisdiction which could cause
the application of the laws of any jurisdiction other than the State of
Delaware.



CDK GLOBAL, INC.




_________________________________________________________
Lee J. Brunz
Vice President, General Counsel and Secretary








_________________________________        _________________________________
Signature                    Date






_________________________________
Print Name
    





3